         CASE 0:19-cr-00305-NEB-BRT Doc. 22 Filed 01/24/20 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA
                                 Cr. No. 19-305 (NEB/BRT)

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )       DEFENDANT’S PRE-HEARING
              v.                            )       MEMORANDUM IN SUPPORT
                                            )       OF MOTION TO SUPPRESS
NEERAJ CHOPRA,                              )       STATEMENT
                                            )
                      Defendant.            )

                                            FACTS

       On April 8, 2019, several law enforcement officers, including Airport Police Officer

Abbie Annen (“Officer Annen”) and FBI Special Agent Marc Rensch (“SA Rensch”) were

involved in the arrest of Mr. Chopra at the Minneapolis/St. Paul Airport. Mr. Chopra was later

arrested, booked, and fingerprinted. He was escorted by Officers Rosand and Zizzo to the Police

Operations Center, Interview Room Number HT-1199C at Terminal 2 for a recorded interview

by SA Rensch and Officer Annen. The room was very small room with no windows except for a

small window in the door; the door was closed except for when the officers came in and left.

Mr. Chopra was claustrophobic, had panic attacks, almost threw up, and was crying. At the

beginning of the statement, Mr. Chopra stated, “I was feeling very claustrophobic in the room”

and “I’m stressed out.” When he was interrogated, his back was against the wall and the two

officers faced him. He did not have his phone or other belongings.

       The following conversation occurred:

       MR:    Okay. So, today’s date is April 8, 2019. It is 8:28 p.m. All right. So
              before we ask you any questions, I’m going to read you your rights, okay,
              and let you know what those are. I’m going to read them to you, and then
              you can just follow along.
         CASE 0:19-cr-00305-NEB-BRT Doc. 22 Filed 01/24/20 Page 2 of 9




              “Before we ask you any questions, you must understand your rights. You
              have the right to — to remain silent. Anything you say can be used against
              you in court. You have a right to talk to a lawyer for advice before we ask
              you any questions. You have the right to have a lawyer with you during
              the questioning. If you cannot afford a lawyer, one will be appointed for
              you before any questioning, if you wish. If you decide to answer questions
              now without a lawyer present, you have the right to stop answering at any
              time.

              I have read this statement of my rights, and I understand what my rights
              are. At this time, I’m willing to answer questions without a lawyer
              present.”

              So why we’re here today is because we want to find out why we’re here.
              Why are we all here? What happened? Okay? Simple as that, your side
              of the story.

       NC:    Sure.

       MR:    All right? That’s why I’m here. That’s why they came — they asked me
              to come out here and talk to you. So, if it’s — if you want to talk to me
              about that, I’ll just need you to sign right there.

       NC:    Sure.

       In the immediate days leading up to the flight at issue, Mr. Chopra was in Washington,

DC attending classes at Cornell University for the weekend and celebrating a friend’s birthday

with classmates. The following description is a brief summary of his schedule:

       Thursday, April 4, 2019:      Mr. Chopra flew from Minneapolis to Boston (Flight

                                     1736), arriving at 9:42 p.m., spent the night at the airport

       Friday, April 5, 2019:        Mr. Chopra flew from Boston to Washington, DC (Flight

                                     1600), arriving at 7:19 a.m., spent most of the day working

                                     at the airport, explored the city, stayed up with friends until

                                     2:00 a.m.

                                     ~~ 4 hours sleep ~~




                                                 2
         CASE 0:19-cr-00305-NEB-BRT Doc. 22 Filed 01/24/20 Page 3 of 9




       Saturday, April 6, 2019:       Mr. Chopra woke up at 6:00 a.m., attended classes until

                                      6:30 p.m., celebrated a friend’s birthday, stayed up with

                                      friends/classmates until 4:30 a.m.

                                      ~~ 2 hours sleep ~~

       Sunday, April 7, 2019:         Mr. Chopra woke up at 6:30 a.m., attended classes until

                                      1:30 p.m., took a subway train to the airport, waited on

                                      stand-by for a flight, but could not get a seat, stayed the

                                      night at the airport with very little sleep.

       Monday, April 8, 2019:         Mr. Chopra took an early morning flight from Washington,

                                      DC to Boston (Flight 254), arrived in Boston at

                                      approximately 8:00 a.m., had to wait until the afternoon to

                                      get a seat on an airplane from Boston to Minneapolis

                                      (Flight 1735), which left at 2:40 p.m.

       As discussed in his interview, Mr. Chopra had very little sleep in the immediate days

prior the flight at issue in this case, and had consumed much alcohol during the late-night parties.

In short, when he boarded Flight Number 1735, he was exhausted.

                                          ARGUMENT

       To admit Mr. Chopra’s April 8, 2019 in-custody statement to SA Rensch, the prosecution

bears the burden of proving by a preponderance of the evidence that Mr. Chopra waived his

Miranda rights and that the waiver was voluntary. See Colorado v. Connelly, 479 U.S. 157, 168

(1986); Lego v. Twomey, 404 U.S. 477, 489 (1972). A waiver of Miranda must be knowing,

intelligent, and voluntary. Moran v. Burbine, 475 U.S. 412, 421 (1986); United States v. Woods,

829 F.3d 675, 680 (8th Cir. 2016) (citation omitted). “[T]he waiver must have been made with a




                                                 3
         CASE 0:19-cr-00305-NEB-BRT Doc. 22 Filed 01/24/20 Page 4 of 9




full awareness of both of the nature of the right being abandoned and the consequences of the

decision to abandon it.” Id.

       Reviewing Courts must look to the totality of the circumstances surrounding the

interrogation to answer these inquires. Id.; see, e.g., Tague v. Louisiana, 444 U.S. 469, 471

(1980) (per curiam). “[A] valid waiver will not be presumed simply from the silence of the

accused after warnings are given or simply from the fact that a confession was in fact eventually

obtained.” Miranda v. Arizona, 384 U.S. 436, 475 (1966). In Woods, the defendant’s Miranda

waiver was valid when he was read his Miranda rights, “acknowledged that he understood his

rights, agreed to speak with the officers,” and confessed. 829 F.3d at 680.

       A valid waiver “may be made in writing on a printed format or it may be made orally by

replying to questions . . . .” United States v. Zamarripa, 544 F.2d 978, 981 (8th Cir. 1976)

(citations omitted). However, “[t]he validity of a waiver is to be determined from all of the

surrounding circumstances.” Id. (citation omitted). There must be “evidence that the defendant

knew and understood his rights, and voluntarily answered questions.” Id. The waiver “must be

the product of a free and deliberate choice rather than intimidation, coercion, or deception,” and

the defendant “must have a full awareness of both the nature of the right being abandoned and

the consequences of the decision to abandon it.” United States v. Phillips, 506 F.3d 685, 687

(8th Cir. 2007) (citation and inner quotation marks omitted). If the defendant “does not claim

that he was intimidated, coerced, or deceived, the question is whether he sufficiently understood

the nature and consequences of his waivers.” Id.

       The sole remedy for a Miranda violation is the suppression of the tainted confession.

Bennett v. Passic, 545 F.2d 1260, 1263 (10th Cir. 1976); Hannon v. Sanner, 441 F.3d 635 (8th

Cir. 2006).




                                                 4
          CASE 0:19-cr-00305-NEB-BRT Doc. 22 Filed 01/24/20 Page 5 of 9




   I.        Mr. Chopra Did Not Waive His Miranda Rights

        In this case, SA Rensch read the Miranda warning, which is transcribed below, but did

not ask if Mr. Chopra understood his rights, and did not ask him if he waived his rights to give a

statement:

        MR:     Okay. So, today’s date is April 8, 2019. It is 8:28 p.m. All right. So
                before we ask you any questions, I’m going to read you your rights, okay,
                and let you know what those are. I’m going to read them to you, and then
                you can just follow along.

                “Before we ask you any questions, you must understand your rights. You
                have the right to — to remain silent. Anything you say can be used against
                you in court. You have a right to talk to a lawyer for advice before we ask
                you any questions. You have the right to have a lawyer with you during
                the questioning. If you cannot afford a lawyer, one will be appointed for
                you before any questioning, if you wish. If you decide to answer questions
                now without a lawyer present, you have the right to stop answering at any
                time.

                I have read this statement of my rights, and I understand what my rights
                are. At this time, I’m willing to answer questions without a lawyer
                present.”

                So why we’re here today is because we want to find out why we’re here.
                Why are we all here? What happened? Okay? Simple as that, your side
                of the story.

        NC:     Sure.

        MR:     All right? That’s why I’m here. That’s why they came — they asked me
                to come out here and talk to you. So, if it’s — if you want to talk to me
                about that, I’ll just need you to sign right there.

        NC:     Sure.

        SA Rensch merely read the statement to Mr. Chopra and asked him to sign the written

waiver. There was no discussion or even question of whether Mr. Chopra understood the waiver

nor whether he actually waived his Miranda rights. There is no evidence that he knew the

consequences of giving a statement to an FBI agent. In short, there is absolutely no discussion of




                                                 5
            CASE 0:19-cr-00305-NEB-BRT Doc. 22 Filed 01/24/20 Page 6 of 9




a waiver. Mr. Chopra was given the Miranda warning quickly and told to sign the waiver. This

is not a valid waiver of his rights.

    II.      Mr. Chopra’s Statement Was Not Voluntary

          Whether a statement is voluntary is a separate question from whether a defendant was

advised of, and waived, his Miranda rights. See, e.g., United States v. Anderson, 929 F.2d 96, 98

(2d Cir. 1991). “A waiver is voluntary if it was the product of a free and deliberate choice rather

than intimidation, coercion, or deception.” United States v. Gaddy, 532 F.3d 783, 788 (8th Cir.

2008). “In order to determine whether a confession was voluntary, we look to the ‘totality of the

circumstances and must determine whether the individual’s will was overborne.’” Id. (quoting

United States v. Castro-Higuero, 473 F.3d 880, 886 (8th Cir. 2007)). The totality of the

circumstances includes consideration of the defendant’s personal history, level of education, and

physical condition of the accused, as well as circumstances in which police officers elicited the

statement. See Crane v. Kentucky, 476 U.S. 683, 691 (1986) (evidence that an uneducated

teenager was confined in a small, windowless room of a detention facility surrounded by officers

is relevant to a consideration of the voluntariness of the defendant’s confession). “Sleeplessness,

alcohol use and drug use are relevant to our analysis, but ‘[i]ntoxication and fatigue do not

automatically render a confession involuntary.’ Instead, ‘the test is whether these mental

impairments caused the defendant’s will to be overborne.’” Gaddy, 532 F.3d at 788 (quoting

United States v. Casal, 915 F.2d 1225, 1229 (8th Cir. 1990)).

          In Gaddy, the defendant was “administered the Miranda warnings” and the agent wrote

the defendant’s answers on the Miranda waiver form due to the defendant’s hands being behind

his back. 532 F.3d at 786. The waiver showed that the defendant “understood and waived his

Miranda rights and was willing to make a statement.” Id. About 40 minutes later, law




                                                 6
         CASE 0:19-cr-00305-NEB-BRT Doc. 22 Filed 01/24/20 Page 7 of 9




enforcement asked him again if he wanted to give a statement, the defendant stated he did, and

then he gave a statement. Id. The defendant argued for suppression of his statement, testifying

that “he had not slept the night before the arrest” and had taken medication and consumed

alcohol, marijuana, and cocaine the day and night prior to the arrest. Id. He argued that due to

the lack of sleep, the alcohol, and drugs, his Miranda waiver was not voluntary. Id. The district

court denied the suppression motion. Id. The appellate court noted that the interviewing law

enforcement officers testified that the defendant appeared awake and coherent, that the defendant

did not inform them that he was tired or intoxicated or under the influence of drugs, that the

defendant acknowledged that he understood his Miranda rights, and that he wanted to give a

statement. Id. at 788. Further, the evidence showed that the defendant was not confused or

disoriented, was calm and quiet and compliant and cooperative, and agreed a second time to give

a statement about 40 minutes after the waiver. Id. The court specifically considered the fact that

the defendant had “extensive contact with law enforcement” in the past. Id. at 788–89; see also

United States v. Gallardo-Marquez, 253 F.3d 1121, 1123 (8th Cir. 2001) (statement was

voluntary due to, in part, the defendant’s extensive prior contact with law enforcement).   Thus,

based on the totality of the circumstances, the Miranda waiver was voluntary. Id. at 789.

       Here, the first thing Mr. Chopra spoke of in the beginning of the interrogation was being

claustrophobic in the small and tight room. The following exchange occurred:

         MR:    All right. Okay, at 8:29. I see you’ve got some water there. That’s good.
                Do you need a refresher on that? You need some more water or
                anything?

         NC:    I — I feel — I was feeling very claustrophobic in the room (emphasis
                added)

         MR:    In — in this room?

         NC:    Yeah.



                                                 7
         CASE 0:19-cr-00305-NEB-BRT Doc. 22 Filed 01/24/20 Page 8 of 9




         MR:     Yeah. It’s kind of a small room. Hopefully it’s better now that we’re in
                 here with you, right?

         NC:     Sure.

         MR:     Or does it make it look — feel smaller?

         NC:     No. I’m — I’m stressed out.

         MR:     Okay. All right.

         NC:     This is —

         MR:     I’ll — I won’t keep you. We’ll just get right to the point and just find
                 out what happened. Okay? Can you spell your last name for me?

Unlike Gaddy, SA Rensch and Officer Annen knew that Mr. Chopra was not in the right mental

state—he told them that he was claustrophobic and stressed out. He later told them he was

exhausted. Further, unlike Gaddy, Mr. Chopra has had no prior experience with law

enforcement as he has never been investigated much less convicted of a crime. He was

unfamiliar with the process. Thus, the written waiver, without evidence that he understood and

waived his rights, is invalid, and the statement must be suppressed.

                         DEMAND FOR HEARING AND WITNESSES

       If the government intends on introducing any statements of Mr. Chopra in its case-in-

chief at trial, he requests an evidentiary hearing to address this motion and the opportunity to

cross-examine SA Rensch and Officer Annen. In a motion to suppress, the Court is required to

hold an evidentiary hearing if the defendant makes an offer of proof that is “sufficiently definite,

specific, detailed, and nonconjectural to enable the court to conclude that contested issues of fact

going to the validity of the search are in question.” United States v. DiCesare, 765 F.2d 890, 896

(9th Cir. 1985) (citation omitted).




                                                 8
         CASE 0:19-cr-00305-NEB-BRT Doc. 22 Filed 01/24/20 Page 9 of 9




                                      Respectfully submitted,

                                      RYAN GARRY, ATTORNEY, LLC



Dated:   January 24, 2020             s/ Ryan Garry
                                      Ryan P. Garry (Attorney No. 0336129)
                                      Attorneys for Defendant
                                      333 South Seventh Street, Suite 2350
                                      Minneapolis, MN 55402
                                      Phone: (612) 436-3051
                                      Fax: (612) 436-3052
                                      ryan@ryangarry.com




                                      9
